Citation Nr: 0203303	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits owed the appellant's mother 
on account of the service-connected death of the veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954, and from January 1957 to August 1975.  The 
veteran died in July 1997, leaving behind a widow.  The 
veteran's widow died in September 1997.  The appellant is the 
son of the veteran and his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The appellant presented testimony from 
the RO by way of a video conference hearing held before the 
undersigned, seated in Washington, DC, in January 2002.


FINDINGS OF FACT

1.  The veteran died in July 1997, leaving behind a widow and 
the appellant, who is their son.

2.  The veteran's widow died in September 1997; at the time 
of her death, service connection for the cause of the 
veteran's death was not in effect.

3.  Service connection is currently in effect for the cause 
of the veteran's death.

4.  The appellant was well over twenty three years of age 
even at the time of the death of his father and his mother; 
he is not permanently incapable of self support.

5.  There is no evidence demonstrating, and the appellant 
does not contend, that the appellant bore the expense of his 
mother's last sickness and burial.


CONCLUSION OF LAW

The claim for entitlement to accrued benefits owed the 
appellant's mother on account of the service-connected death 
of the veteran is without legal merit.  38 U.S.C.A. §§ 
101(4)(A), 1110, 1131, 5121 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.57, 3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA owes him monetary benefits to 
which his mother was purportedly entitled at the time of her 
death as the result of a determination by VA that the 
veteran's death is service connected.

Factual background

A copy of the appellant's birth certificate discloses that he 
was born in 1966.

According to his Certificate of Death, the veteran died in 
July 1997.  On the day of the veteran's death, his widow, 
through a son, informed VA of the veteran's demise.  The 
widow expressed her intention to file a claim for dependency 
and indemnity compensation (DIC) benefits based on the 
veteran's death.

In July 1998, VA received an Application for Burial Benefits 
for the veteran, under the signature of the appellant.  Later 
in July 1998, VA granted service connection for the cause of 
the veteran's death for the purpose of establishing 
entitlement to a service-connected burial allowance.

In August 1998, the RO informed the appellant that service 
connection for the cause of the veteran's death had been 
granted, that he would be sent a burial allowance for the 
veteran, that his mother (the veteran's widow) might be 
entitled to DIC benefits, and that since his mother never 
formalized her July 1997 claim for such benefits, she should 
complete an enclosed VA Form 21-534.

Later in August 1998, the appellant submitted, via fax, a 
copy of a VA Form 21-534 which was dated in August 1997 and 
signed by his mother.  In September 1998, the original 
application was submitted and the RO granted entitlement to 
DIC benefits, but the appellant shortly thereafter contacted 
VA and informed the RO that his mother had died in September 
1997.

Also in September 1998, the appellant submitted a VA Form 21-
601, Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary.  On this form, he indicated that his 
mother, the beneficiary through whom he was seeking accrued 
benefits, died in September 1997, and that he was her son.  
He did not complete the section of the form requiring 
information relative to expenses of last sickness and burial 
of the beneficiary.  The Board notes that on the back of the 
form, the appellant was instructed that the claim must be 
accompanied by statements of account of all creditors whose 
services were rendered in connection with the expense of the 
last sickness and burial of the deceased beneficiary, even if 
the bill for service had been paid in full.

At his January 2002 hearing before the undersigned, the 
appellant testified that he was seeking monies that VA owed 
his mother for DIC benefits for July and August of 1997.  He 
explained that he had faxed, through a VA outpatient clinic, 
the VA Form 21-534 signed by his mother to the RO in August 
1997, and also sent a copy of that application through the 
interoffice mail of the clinic.  He testified that he had to 
care for his mother because she was disabled, and averred 
that the monies due his mother at the time of her death 
should be paid to him.

Analysis

Except as provided in 31 U.S.C.A. §§ 3329 and 3330, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual, be paid as 
follows:  

(1)  Upon the death of a person receiving 
an apportioned share of benefits payable 
to a veteran, all or any part of such 
benefits to the veteran or to any other 
dependent or dependents of the veteran, 
as may be determined by the Secretary; 

(2)  Upon the death of a veteran, to the 
living person first listed below: 

(A) The veteran's spouse; 
(B) The veteran's children (in equal 
shares); 
(C) The veteran's dependent parents 
(in equal shares);

(3)  Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
children of the deceased veteran;

(4)  Upon the death of a child, to the 
surviving children of the veteran who are 
entitled to death compensation, 
dependency and indemnity compensation, or 
death pension; and

(5)  In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial.

38 U.S.C.A. § 5121(a) (West Supp. 2001); 38 C.F.R. § 3.1000 
(2001).

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. 
§ 8502(b)), a person who is unmarried and (i) who is under 
the age of eighteen years; (ii) who, before attaining the age 
of eighteen years, became permanently incapable of self-
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.57, 3.1000(d)(2) 
(2001).

The record reflects, and the appellant does not dispute, that 
the appellant was over twenty three years of age even at the 
time his father (the veteran) and his mother (the widow) 
died.  Additionally, by his own testimony, the appellant 
reported that he had helped support his parents, a clear 
indication that he had not become permanently incapable of 
self support before reaching the age of eighteen.  He 
therefore may not be considered a "child" of the veteran or 
his widow for the purpose of receiving any accrued benefits.  
See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

Moreover, while the appellant filed, as his application for 
benefits, a form used to claim reimbursement from accrued 
amounts due a deceased beneficiary, and testified that he 
cared for his mother after his father's death, it is clear 
from his statements and testimony that the basis of his claim 
is not that he is seeking reimbursement for expenses 
associated with his mother's last sickness and burial, but 
rather that he is seeking those DIC payments he believes she 
was due from the date of the veteran's death to the date of 
her death.  The Board points out that the appellant, on the 
VA Form 21-601 he submitted in September 1998, did not 
identify any expense he bore as the result of his mother's 
last sickness and burial, and that he has not submitted any 
evidence or offered any testimony suggesting that he bore any 
such expenses, or that he is seeking reimbursement for any 
such expenses. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In the 
instant case, even assuming that the appellant's mother was 
owed any VA benefits at the time of her death, the relevant 
statute, 38 U.S.C.A. § 5121(a), operates to limit the class 
of persons entitled to periodic monetary benefits due and 
unpaid to his mother at the time of her death to the children 
of the deceased veteran, or the person who bore the expense 
of her last sickness and burial.  Since the appellant is not 
a "child" for the purpose of receiving any accrued benefits 
owed his mother, and as he has neither alleged nor shown that 
he bore the expenses associated with her last sickness and 
burial, he is not entitled, as a matter of law, to any 
accrued benefits owed to his mother.  Therefore, the claim 
must be denied. 

In denying the instant appeal, the Board is aware that the 
claim is being denied on a ground different from that 
addressed by the RO.  The RO essentially denied the 
appellant's claim on the basis that a formal claim for DIC 
benefits had not been filed by his mother prior to August 
1998.  The Board nevertheless concludes that the appellant 
has not been prejudiced by the Board's decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As discussed 
above, the appellant's claim fails as a matter of law because 
he is not the type of claimant identified by statute as 
entitled to the benefit he seeks.  Moreover, the Board points 
out that the September 1998 application filed by the 
appellant not only explained who was entitled to make a claim 
for accrued benefits based on the death of a beneficiary, but 
also explained the definition of a "child" for the purposes 
of the instant claim.  

The Board lastly notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified as amended at 38 U.S.C.A. § 5103A).  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620, Duty to 
Assist (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

After reviewing the claims files, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the new legislation and regulations.  The appellant was 
issued a statement of the case in April 1999 and presented 
testimony at a hearing before the undersigned in January 
2002.  Moreover, as noted previously, the September 1998 
application form used by the appellant apprised him of the 
requirements for obtaining accrued benefits on the basis of 
the death of a beneficiary, as well as the definition of a 
"child" for such purposes.

The Board acknowledges the appellant's contention that an 
employee at a VA outpatient clinic can confirm that he filed 
his mother's initial application for DIC benefits at the 
referenced facility in August 1997.  As discussed above, 
however, it is not necessary for the Board to reach the 
question of when his mother filed her claim for DIC benefits, 
since the appellant is not entitled, as a matter of law, to 
receive any monies owed by VA to his mother.  Accordingly, 
the Board finds that there is no reasonable possibility that 
any assistance VA would provide to the appellant would 
substantiate his claim.  See 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(d)).


ORDER

Entitlement to accrued benefits owed the appellant's mother 
on account of the service-connected death of the veteran is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

